Citation Nr: 1727347	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-20 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disability.  However, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

The Veteran has been diagnosed as having degenerative joint disease of the cervical spine.  He alleged that he injured his cervical spine on two occasions in service.  Specifically, he indicated that in 1982 he was participating in a road march when a tank load weighing over 100 pounds unlatched and hit him in the back of the neck, resulting in bruising.  A review of the Veteran's service treatment records reveals that in May 1982 the Veteran complained of recurrent headaches which began in the back of his neck, at which time he was diagnosed as having tension headaches.  

The Veteran also indicated that while stationed in the desert he fell into a ravine at night, at which time he injured his neck.  He further indicated that the fall was severe enough to break his rib and render him temporarily unconscious.  A review of the Veteran's service treatment records confirm that he fractured his right rib in June 1983.  

The Veteran was provided with a VA examination in August 2012, at which time he was diagnosed as having degenerative joint disease of the cervical spine.  Nonetheless, the examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  However, the VA examiner did not acknowledge the May 1982 complaints of recurrent headaches which began in the back of the Veteran's neck, nor did the examiner provide an adequate rationale for the negative nexus opinion.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that the Veteran should be provided with another VA examination to determine the probable etiology of his diagnosed cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed cervical spine disability began in service, was caused by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

A complete rationale for any opinion offered should be provided.  In providing the requested rationale, the examiner is asked to specifically discuss the evidence of in-service complaints, in May 1982, of headaches originating in the back of his neck, and the Veteran's testimony that he injured his neck in a fall in service that resulted in documented in-service treatment for a fractured right rib in June 1983.



2.  After the development requested is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, then furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




